                    Case 1:19-cr-00824-PAE Document 55
                                                    54 Filed 12/01/20
                                                             11/30/20 Page 1 of 1




                                                                                               Ilana Haramati
                                                                                                   Of Counsel
                                                                                        Direct (646) 860-3130
                                                                                          Fax (646) 860-3130
                                                                                             ih@msf-law.com

                                                 November 30, 2020
          VIA ECF

          Hon. Paul A. Engelmayer
          United States District Court Judge
          United States Courthouse
          40 Foley Square, Courtroom 1305
          New York, New York 10007

                              Re:      United States v. David Binet, 19 Cr. 824 (PAE)
          Dear Judge Engelmayer:

                  We represent Defendant David Binet in the above-captioned matter. In accordance with
          this Court’s Individual Rule of Practice in Criminal Cases 7.E.ii and Fed. R. Crim. P. 49.1(e)(1),
          we make this application to redact information from Mr. Binet’s sentencing memorandum and
          exhibits addressing sensitive information related to Mr. Binet’s physical and mental health. See
          Under Seal v. Under Seal, 273 F. Supp. 3d 460, 467 (S.D.N.Y. 2017) (“A party may overcome the
          presumption of access by demonstrating that sealing will further other substantial interests such as
          a third party’s personal privacy interests, the public safety, or preservation of attorney-client
          privilege.”) (citing United States v. Aref, 533 F.3d 72, 83 (2d Cir. 2008). Unless the Court orders
          otherwise, we also are filing redacted versions by ECF of certain portions of Mr. Binet’s
          sentencing submissions that include: (1) identification of minors; and (2) home addresses of
          individuals. We make these redactions pursuant to Fed. R. Crim. P. 49.1(a) and the Local ECF
          Rules for the Southern District of New York.

                 We are simultaneously submitting to the Court unredacted electronic courtesy copies of all
          the materials electronically filed with the Court. We are also providing unredacted copies of all
          of Mr. Binet’s sentencing submissions to the government.

                  We very much appreciate the Court’s consideration of this request.

                                                Respectfully Submitted,

                                                __/s/ Ilana Haramati____
GRANTED. The Clerk of Court is
                                                Henry E. Mazurek
requested to terminate the motion
                                                Ilana Haramati
at Dkt. No. 54.
                         12/1/2020              Counsel for Defendant David Binet



                     PaJA.�
   SO ORDERED.

               __________________________________
                     PAUL A. ENGELMAYER
                     United States District Judge
